Citation Nr: 1201527	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-16 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse, J.W.



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1961 to January 1966.

These matters come before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Des Moines, Iowa.  

In August 2009, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in October 2009 and May 2011 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  As is discussed in further detail below, the Board finds that the RO substantially complied with the mandates of the prior remands and will proceed to adjudicate the appeal. 

In December 2011, the Board received additional written evidence that was associated with the claims folder after the issuance of the August 2011 supplemental statement of the case.  As such, the RO has not considered such evidence in compliance with Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  No waiver of initial RO consideration is currently of record; however, the Board finds that a remand for RO consideration is not warranted.  The newly associated evidence is, for the most part, duplicate copies of a VA Form 21-4142, clinical evidence, and a lay statement by L.D., which were already associated with the claims file and considered by the RO.  In addition, the new evidence includes a lay statement from C.P., dated in March 2011.  C.P. stated that the Veteran was exposed to a "very very noisy" environment while stationed in Korea near aircraft.  The Veteran also included a statement that C.P. worked for more than three decades with decibel meters and the Veteran believes that C.P. "knows noise."  The Board, in the decision below, acknowledges that the Veteran had acoustic trauma in service.  In addition, the July 2011 VA examination report, which was considered by the RO, also notes military aircraft noise exposure; thus, the Veteran is not prejudiced by lack of RO consideration of C.P.'s statement or the Veteran's accompanying statement.  
 

FINDINGS OF FACT

1.  Right ear hearing loss was demonstrated upon audiometric evaluation upon entrance into service.

2.  Chronic increase in hearing impairment (to include right ear hearing loss disability for VA purposes) was not shown in service or within one year of discharge from service.

3.  The competent clinical evidence of record reflects that the Veteran's left ear hearing loss was initially demonstrated years after service, and has not been shown by competent clinical evidence to be causally related to the Veteran's active service.

4.  The competent clinical evidence of record is against a finding that the Veteran's current bilateral hearing loss disability is causally related to active service, to include aggravation.

5. The Veteran is less than credible with regard to any statements as to the onset date of his tinnitus in service.

6.  The competent clinical evidence of record is against a finding that the Veteran's tinnitus disability is causally related to active service.



CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was not incurred in, or aggravated by, active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002);38 C.F.R. § 3.303, 3.304, 3.307, 3.309. 3.385 (2011).

2.  Pre-existing right ear hearing loss was not aggravated by active service, and may not be presumed (as an organic disease of the nervous system) to have been so aggravated. 38 U.S.C.A. §§ 1110, 1111, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385.

3.  Tinnitus was not incurred in, or aggravated by, active service, nor may it be presumed (as an organic disease of the nervous system), to have been so incurred or aggravated. 38  U.S.C.A. §§1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In VA correspondence to the Veteran in November 2007, VA informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The notice also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice. The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), VA and private medical treatment and examination records, and the statements of the Veteran and his spouse in support of his claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to either claim for which VA has a further duty to obtain.  

A VA examination and opinion with respect to the issues on appeal was obtained in July 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is adequate.  It considers the pertinent evidence of record, to include the Veteran's STRs, statements of the Veteran regarding in-service and post service acoustic trauma, and audiology testing results.  Rationale was provided for the opinion proffered.  Although the examiner stated that he did not review the private audiology correspondence, the Board finds that such a lack of review is not detrimental.  As is explained in greater detail below, the Board finds that private correspondence is less than probative with regard to etiology.  In addition, as bilateral hearing loss disability is conceded, private audiology results taken obtained after VA audiology testing, or more than several decades after service, would not change the facts regarding the clinical evidence of an onset date.

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiology examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in rating a service-connected disability.  As the Board, in the decision below, denies service connection, there will be no rating.  Thus, a remand for compliance with Martinak is not warranted.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  

Legal criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hearing loss disability and/or tinnitus, as an organic disease of the nervous system, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 C.F.R. § 3.306.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Hearing Loss Disability 

The Veteran avers that he has bilateral hearing loss as a result of active service.  The first element of a claim for service connection is that there must be evidence of a current disability.  The evidence of record includes a January 2008 VA examination report.  The report revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
60
55
LEFT
20
20
65
70
75

The January 2008 VA examination report reflects that the Veteran does have current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's STRS are negative for any complaints of, or treatment for, hearing loss.  However, they do reflect several audiology examinations and noise exposure in service.  The Veteran's DD 214 reflects that the Veteran's military occupational specialty (MOS) was as a machine repairman.  The Board finds that exposure to acoustic trauma in service as a machine repairman in the Air Force is consistent with the circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a) (West 2002).  As such, the Board finds that the second element of a service connection claim, injury in service, has been met.

The claims file includes the Veteran's report of medical examination for enlistment purposes dated in April 1961.  The report reflects that audiometric testing results 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
--
0
LEFT
5
5
10
--
5

The Board follows the policy that STRs dated October 31, 1967 or earlier, are assumed (if not otherwise noted) to use American Standards Association (ASA) units rather than the current International Standards Organization (ISO) units.  To convert the units, the Board adds 15 decibels to 500Hz, 10 decibels to 1,000 Hz, 10 decibels to 2000 Hz, 10 decibels to 3,000 Hz., and 5 decibels to 4,000 Hz.   The Veteran's 1961 enlistment medical report reflects that audiometric testing results, when converted, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
--
5
LEFT
20
15
20
--
10

A December 1962 report of medical examination for "remote tour" purposes reflects that audiometric testing results, when converted, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
10
LEFT
10
15
10
15
25

The claims file includes a "Hearing Conservation Data" form, dated in February 
1963.  When converted, the results were as follows:
 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
10
LEFT
20
10
10
10
15

The claims file also includes a "Hearing Conservation Data" form dated in May 1963.  When converted, the results were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
-5
20
LEFT
10
10
15
5
0

The claims file includes a December 1965 report of medical history for discharge purposes.  The Veteran reported that he had not had ear, nose, or throat trouble.  He also reported that he had not had running ears.  The Veteran's December 1965 report of medical examination for discharge purposes reflects that upon clinical examination, the Veteran's ears were noted to be normal.

The Veteran's December 1965 discharge medical report reflects that audiometric testing results, when converted, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
20
5
LEFT
10
5
10
5
0

In Hensley v. Brown, 5 Vet. App. 155, 157 (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Therefore, the Veteran's induction examination report reflects a hearing loss in the Veteran's right ear at the 500 frequency.  As such, the presumption of soundness on induction does not attach for the right ear, and service connection may be considered only on the basis of aggravation of hearing loss in service.  

The Board notes that a pre-existing injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

Comparison of the Veteran's enlistment audiology results and separation audiology results reflect that there was not an increase in the severity of his right ear hearing loss.  As noted above, the Veteran's 1961 enlistment medical report reflects that audiometric testing results showed a 25 decibel hearing acuity at the 500 hertz., the December 1962 report showed a 15 decibel hearing acuity at the 500 hertz, the February 1963 showed a 15 decibel hearing acuity at the 500 hertz, the May 1963 report showed a 10 decibel hearing acuity at the 500 hertz, and the December 1965 discharge medical report showed a 15 decibel at the 500 hertz.  Thus, there was no aggravation at the pre-existing 500 hertz level.  In addition, there is no increase in hearing acuity problems at the other hertz levels when comparing entrance and separation examination results.  

In its remand, the Board noted that the VA examiner had failed to opine as to whether the Veteran's documented pre-existing right hear hearing loss disability was chronically aggravated by service.  In the present claim, the Board finds that, based on the STRs, there is no evidence of permanent aggravation.  In addition, the evidence of record now includes a July 2011 VA examination report.  The examiner noted the following with regard to threshold shifts:

exposure to either impulse sounds or continuous exposure can cause temporary threshold shift, which usually abates in 16 to 48 hours after the exposure.  Impulse noise may also result in immediate and permanent hearing loss.  Continuous and reported exposure to loud noise may also cause permanent hearing loss.  Since the damage from noise exposure occurs at the time of the exposure, a normal audiogram subsequent to the noise exposure would verify that the hearing recovered without a permanent threshold shift (hearing loss).

The Board finds, for the reasons noted above, that the third requirement for service connection, competent credible evidence of a nexus between the current right ear hearing loss disability and the in-service disease or injury, has not been met.  The Board also finds that the third requirement for service connection has not been met for the left ear.  The July 2011 VA examiner noted that the Veteran had normal hearing at military separation and that civilian noise exposure and presbycusis are likely factors to the Veteran's current hearing loss condition.  The examiner opined that it is not at least as likely as not that the Veteran's current hearing loss is a result of noise exposure in service.  The report reflects the opinion of the examiner that December 1962 threshold shift at the 4000 hertz level was a temporary threshold shift which improved by the time of the Veteran's separation.  His rationale with regard to threshold shifts is noted above.  The Board notes that in rendering an opinion, the examiner did not convert the Veteran's in-service audiology results to ISO standards.  The Board finds that such a conversion is not warranted when rendering an opinion regarding threshold shifts, as the shift remains the same regardless of whether the results are converted.  In addition, the Veteran's hearing acuity was normal upon separation regardless of conversion. 

The Board has also considered the private clinical evidence of record.  Correspondence dated in February 2008, by Dr. Z.P. states that the Veteran has been suffering from hearing loss and tinnitus for more than 44 years.  It also notes that he was in the military service and had quite a bit of exposure to loud noises from jet aircraft for more than 13 months in Korea.  The examiner stated that in his opinion, the Veteran's "hearing loss is most likely related to the loud noise exposure."  

The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993). There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  

The Board finds that the opinion of the private examiner, Z.P.,  lacks probative value as it is based on the self-reported and unsupported history of the Veteran regarding hearing loss for more than 44 years.  The history of hearing loss for more than 44 years is unsupported by the STRs.  To the contrary, the Veteran denied ear trouble on his report of medical history for separation purposes, and his separation audiometric examination revealed hearing within normal limits.  In addition, the alleged history of hearing loss for 44 years is not supported by the testimony of the Veteran's spouse, who stated that she first noticed hearing loss in approximately 1999 (more than 30 years after separation from service).  Finally, the examiner failed to note that the clinical evidence reflects pre-existing right ear hearing loss upon entrance into service.  

The claims file also includes April 2009 correspondence from licensed audiologist L.D.  L.D. opines that the Veteran reported noise exposure in service; however, L.D. did not opine as to the etiology of the Veteran's current hearing loss disability; thus, it has no probative value.  It also does not reflect that the examiner had an accurate history of the Veteran's pre-service hearing acuity and hearing acuity upon separation, two important factors when determining etiology.  (In this regard, the Board notes that the 2009 clinical record of L.D. reflects that the Veteran reported he had first noticed his hearing loss 45 years earlier and that it started in the military.)

In sum, the Board finds that the July 2011 VA examination report is the most probative of record and is against a finding of entitlement to service connection.  

The Board has also considered whether there has been continuity of symptomatalogy since service.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., hearing difficulty).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the Board finds that the Veteran is competent to report that he has current hearing loss.  The Board notes that there is no clinical evidence that he complained of, or sought treatment for, hearing loss for approximately four decades after separation from service.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson,  451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.) 

The earliest clinical evidence of hearing loss complaints is in 2003, approximately 37 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board finds that any statement by the Veteran that he has had hearing loss since service is less than credible when considered with the record as a whole.  The Board acknowledges the Veteran was exposed to noise in service.  However, the clinical evidence of record is that the Veteran's hearing acuity was normal upon separation.  In addition, the Veteran did not annotate hearing loss on his report of medical history for separation purposes dated in December 1965.  He noted that he had hay fever and appendicitis, but specifically denied ear trouble.  The Veteran's spouse testified at the August 2009 Board hearing, that she first noticed that the Veteran was suffering some difficulty hearing approximately 10 years earlier, or in 1999.  The Board has also considered the Veteran's statements in his April 2009 VA Form 9, in which he stated that noise induced hearing loss is not immediately apparent and usually has a gradual onset.  

The Board notes that the Veteran may sincerely believe that his hearing loss disability is causally related to active service.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, his lay opinion does not constitute competent medical evidence.  The medical opinion of the VA examiner, which provides a rationale for the opinion proffered and is based on clinical expertise and knowledge, is more probative than the opinion of the Veteran or private examiners.  In the absence of competent credible evidence of chronic aggravation of pre-existing right ear hearing loss disability, or demonstration of continuity of symptomatology of a diagnosis by credible lay evidence, or a competent clinical opinion relating a current bilateral hearing loss disability to service, service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and service connection for bilateral hearing loss is not warranted. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Tinnitus

The Veteran avers that he has tinnitus as a result of active service.  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing ringing in his ears).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the Board finds that the Veteran is competent to report that he has current tinnitus.

The Board finds that the second element of a claim for service connection has also been met.  The Veteran's STRS are negative for any complaints of, or treatment for, tinnitus.  However, as noted above, the Veteran contends that he was exposed to noise.  The Veteran's exposure to acoustic trauma in service is conceded as consistent with the circumstances of his service as a machine repairman.  38 U.S.C.A. § 1154(a) (West 2002).  

The claims file includes a "Hearing Conservation Data" form, dated in February 1963.  The report reflects "none" for medical history and status of tinnitus prior to first noise exposure or following exposure to noise. 

The claims file also includes a "Hearing Conservation Data" form dated in May 1963.  The report reflects "none" for medical history and status of tinnitus prior to first noise exposure  or following exposure to noise.  

The claims file includes a December 1965 report of medical history for discharge purposes.  The Veteran reported that he had not had ear, nose, or throat trouble.  He also reported that he had not had running ears.

The Veteran's December 1965 report of medical examination for discharge purposes reflects that upon clinical examination, the Veteran's ears were noted to be normal.

The July 2011 VA examiner opined that it is not at least as likely as not that the Veteran's current tinnitus is a result of noise exposure in service.  The examiner also noted that tinnitus is as likely as not a symptom associated with the Veteran's hearing loss, which is not likely related to service.  Thus, the clinical evidence of record is against a finding that the Veteran's tinnitus is causally related to active service.

The Board has also considered whether there has been a continuity of symptomatalogy since service, but finds no credible evidence of such.  A January 2008 VA examination report reflects that the Veteran reported the onset of tinnitus as "12 plus years", or approximately 1996 or earlier.  The Veteran testified at the August 2009 Board hearing that he first noticed noise in the ear or tinnitus in 1976, or eight to ten years after separation from service.  The July 2011 VA examination report reflects that the Veteran reported the onset of tinnitus approximately 30 to 40 years earlier, or approximately 1979 to 1969 (post service).  The February 2008 private correspondence from Dr. Z.P. reflects that the Veteran had tinnitus for more than 44 years, or since at least 1964 (in service).  The earliest clinical evidence of record is the November 2004, more than 38 years after separation from service.  
The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Based on the STRs which are negative for complaints of tinnitus, and the Veteran's varying statements as to when tinnitus began, the Board finds that any statement by the Veteran that he has had tinnitus since service is less than credible.  In this regard, the Board notes that credibility can be generally evaluated by a showing of interest and the consistency of the testimony. Caluza v. Brown, 7 Vet. App. 498 (1995).  See also, Cartright v. Derwinski, 2 Vet. App. 24 (1991), (finding that, while the Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence).

In sum, there is no clinical evidence that the Veteran's tinnitus is causally related to active service.  The only clinical etiology opinion with regard to the Veteran's tinnitus is against any such finding.  The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu supra.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for tinnitus because the third criteria for service connection have not been met.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.





____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


